


Exhibit 10.66

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT was initially made and entered into as of the 28th day of April,
2004 (the “Original Effective Date”) by and between Assured Guaranty Ltd., a
Bermuda corporation, Assured Guaranty U.S. Holdings, Inc., a Delaware
corporation,  Assured Guaranty Corp., a Maryland corporation (collectively
referred to as the “Company”), and Robert Mills (the “Executive”); and the
provisions set forth herein constitute an amendment, restatement and
continuation of this Agreement as in effect immediately prior to January 1, 2009
(the “Amendment Effective Date”).

 

WHEREAS, the Company desires to offer employment to the Executive under the
terms and conditions set forth below; and

 

WHEREAS, the Executive wishes to accept such employment under such terms and
conditions.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (the “Parties”) hereby agree as follows:

 

1. Employment

 

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, for the term of this Agreement as set forth in
Section 2 below, in the position and with the duties and responsibilities set
forth in Section 3 below, and upon such other terms and conditions as are
hereinafter stated.

 

1

--------------------------------------------------------------------------------


 

2. Term and Place of Performance

 

(a) The term of the Agreement shall commence as of the date of the closing of
the initial public offering of Assured Guaranty Ltd. common shares registered
under the Securities Act of 1933, as amended (the “Commencement Date”) and shall
continue through the close of business on third anniversary of the Commencement
Date, subject to the terms and conditions of this Agreement (“Initial Term”).
This Agreement shall automatically renew for a one-year term after the Initial
Term, and each succeeding twelve months thereafter, unless either party gives
notice in writing at least 30 days prior to the expiration of the Initial Term
or succeeding one year term of its intention not to renew the Agreement. If
non-renewal is at the option of Executive, it shall be treated as a Voluntary
Termination. If non-renewal is at the option of Company, it shall be treated as
a Termination Without Cause as that term is defined in Section 10(d) herein.

 

(b). The obligations of the Company under this Agreement shall be contingent
upon the issuance of a work permit by the Government of Bermuda and any other
permits required by the Government of Bermuda. Failure to obtain said permits
shall void this Agreement, unless the Company decides Executive may perform his
duties at some other location. In the event the Agreement is voided under this
section, Executive shall be entitled to the benefits provided for Termination
Without Cause under Section 10(d).

 

Once obtained, the maintenance of such permits throughout the term of this
Agreement shall be a continuing condition to the Company’s obligations under
this

 

2

--------------------------------------------------------------------------------


 

Agreement. However, if despite the Executive’s best efforts to maintain the
permits, they are terminated or revoked by the Government of Bermuda through no
fault of the Executive, then (i) the Company may terminate the employment of the
Executive, and in the event of such termination, the Executive shall be entitled
to the benefits provided for Termination Without Cause under Section 10(d), and
(ii) if, as a result of failure to maintain such permits, and the Company
decides Executive may perform his duties at some other location, and the
Executive promptly provides notice that he will not comply with a request for
relocation, and resigns within six months of the Company’s relocation request,
such resignation shall be treated as a Good Reason Resignation.

 

3. Positions, Duties. and Time Devoted to the Company & Its Affiliates

 

(a) During the term of the Agreement, the Executive shall be employed as the
Chief Financial Officer of the Company, with such powers and duties normally
attendant to such offices and such other duties as may be assigned to the
Executive. Executive shall answer to and be subject to the direction of the
Chief Executive Officer.

 

(b) The Executive agrees to remain in the employ of the Company during the term
of this Agreement, to devote his full business time exclusively to the business
affairs of the Company, and to perform his duties faithfully. Subject to the
demands of his position with the Company, the Executive shall be permitted to:

 

(i) deliver lectures and fulfill speaking engagements; and

 

3

--------------------------------------------------------------------------------


 

(ii) engage in industry, charitable and community activities; provided, however,
that any expenses, such as for travel, incurred by the Executive in connection
with such activities shall be for the personal account of the Executive and
shall not be reimbursed by the Company, unless based on managements’ view it is
done for the overall benefit of the Company in forwarding its image, business
abilities or quality of staff.

 

4. Salary

 

For services rendered by the Executive to the Company during the term of this
Agreement while he is employed by the Company, the Executive shall be paid a
minimum annual base salary at a rate of $500,000. The annual base salary shall
be paid on a monthly basis by the Company. The companies which comprise the
Company as defined herein will fund the salary specified above in proportion to
the percentage of time executive performs work for each company.

 

5. Sign-on Bonus and Moving Allowance

 

On or before January 30th, 2004, the Company shall pay to the Executive the sum
of $750,000 (less applicable withholding) in a lump sum payment by way of
sign-on bonus which shall be made only once during the term of this Agreement.
If during the first 12 months of this Agreement Executive’s employment
terminates either for Cause, as defined herein, or voluntarily by Executive,
Executive must refund a portion of the bonus by offset of last check and direct
payment of remaining balance. The amount of bonus refund by Executive shall be
in an amount prorated to

 

4

--------------------------------------------------------------------------------


 

the portion of the first 12 months of this Agreement that Executive does not
serve the Company.

 

The Company will reimburse the Executive for reasonable moving expenses for
household goods in relocating to Bermuda. Subject to termination pursuant to
section 10(a), 10(b) and 10(c), the Company will reimburse the Executive for
reasonable moving expenses actually incurred to move the Executive’s household
goods to the Executive’s original port of departure, or to another destination
(provided that the amount reimbursed for moving to another destination will not
exceed the amount required to be reimbursed if the Executive returned to the
Executive’s original port of departure), provided that such reimbursement rights
apply only during the period ending on the last day of the second taxable year
of the Executive following the year in which the Executive’s termination of
employment occurs. If the Executive has a taxable year that is other than the
calendar year, then, to the extent required by Code section 409A, the term
“calendar year” (when used in this Agreement) shall instead mean the
Participant’s taxable year.

 

6. Annual Performance Incentive Plan

 

Subject to the terms and conditions of this Agreement, once a year during the
Initial Term, Executive shall receive an annual performance incentive bonus
award equal to no less than 100% of his annual base salary, plus up to an
additional 40% of his annual base salary (the amount of which shall be the
“Target Amount”), such amount to be determined by Company based upon Company
results and performance of Executive. After the Initial Term, annual performance
incentive bonus awards will

 

5

--------------------------------------------------------------------------------


 

be in an amount determined by the Compensation Committee of the Board of
Directors and based on the performance of the Company and the Executive.
Notwithstanding the foregoing, for as long as the Company continues to
participate in the ACE Group short-term incentive program, Executive will be
eligible to participate in such plan, pursuant to its terms, as may be in effect
from time to time .

 

7. Long-Term Incentive Awards

 

(a) Sign-on Equity Award —  When Assured Guaranty Limited issues shares of
publicly traded stock, Executive will be granted an award of 120,000 restricted
ordinary shares of AGL stock that will vest 25% annually over a four year period
with the first quarter vesting starting one year after the date of the award .
When AGL issues shares of publicly traded stock, Executive will also be granted
an award of an option to purchase at the IPO price 240,000 shares of AGL stock.
These shares and options will be subject the terms and conditions that will be
set forth in the AGL Long-Term Incentive Plan (“LTIP”). The current projected
target share value for the IPO AGL shares is $20. Upon vesting or exercise of
stock options, the shares will be registered in the United States with the SEC
and appropriate states and will be freely tradable.

 

(b) Annual Long-Term Incentive Awards—After AGL issues shares of publicly traded
stock, Executive will participate in the LTIP. If the Company determines that it
has made a profit during any year of the Initial Term, the value of any
Long-Term Incentive award made to Executive for that year will be no less than
the amount of his annual base salary. The “target award” for the Initial Term
will be

 

6

--------------------------------------------------------------------------------


 

40,000 restricted shares of AGL stock and an option to purchase 80,000 shares of
AGL stock. Subsequent to the Initial Term, the amount of any award made to
Executive under Long-Term Incentive Plan will be based on the profitability of
the AGL and Executive’s performance and will be subject to the discretion of the
Compensation Committee of the AGL’s Board of Directors. All Long-Term Incentive
awards will be subject to the terms and conditions of the LTIP.

 

If the AGL IPO does not occur or is delayed, and as a result the AGL cannot make
the Annual Long-Term Incentive Awards referenced in this subsection (b),  then
the Company will instead give the Executive cash, restricted ordinary shares of
ACE Limited stock, a restricted option to purchase shares of ACE Limited stock,
or any combination thereof, the aggregate of which equals Executive’s annual
base salary as of the time the award is to be made. The Company will decide the
components of the substitute award.

 

Moreover, for as long as the Company remains majority owned subsidiary of  ACE
Limited  and the Company continues to participate in the ACE Limited Long —Term
Incentive Plan, Executive will be eligible to participate in the ACE Limited
Long-Term Incentive Plan, pursuant to its terms, as may be in effect from time
to time .

 

(c) Retirement—If Executive retires at age 55 or older from Company and has at
least three years of service with the Company,   any restricted shares of
Company ordinary stock and options to purchase shares of Company stock held by
Executive upon retirement will continue to vest in accordance with the schedules
set forth in the

 

7

--------------------------------------------------------------------------------


 

award grants, will be exercisable until the expiration of their original term,
and will otherwise be subject to the provisions of the applicable Company
long-term incentive plan.

 

(d) Other-  Nothing in this Agreement shall be construed to require the Company
or any other person to take steps or not take steps (including, without
limitation, the giving or withholding of consents) that would result in a Change
in Control or an initial public offering of Company’s securities. In addition,
restricted stock grant awards and stock option agreements presented to Executive
under the LTIP shall not be inconsistent with the terms of this Agreement and to
the extent that such awards or grants include terms that are not addressed in
this Agreement the terms of said awards and grants shall apply in full force and
effect.

 

8. Employee Benefits

 

(a) During the term of his employment, the Executive shall be entitled to
participate in the Company’s retirement plan, supplemental retirement plan,
hospitalization plan, major medical plan, dental plan, group-term life insurance
plan, accidental death and dismemberment plan, and such other employee benefits
programs consistent with such benefits offered currently to senior executives of
ACE , subject to satisfaction of all eligibility requirements of general
applicability and all other terms and conditions of the plans.

 

(b) The Executive shall be entitled to five weeks of vacation in a full calendar
year. Unused vacation days shall expire as of the last day of each one year
period and may not be accumulated, carried forward or redeemed for other
compensation.

 

8

--------------------------------------------------------------------------------

 

(c) Notwithstanding the foregoing, for as long as the Company continues to
participate in the existing employee benefit plans,  Executive shall continue to
be able to participate in such plans, pursuant to their terms, as may be in
effect from time to time .

 

(d) The companies which comprise the Company as defined herein will fund the
benefits specified above in proportion to the percentage of time executive
performs work for each company.

 

9. Business Expense Reimbursement. Accommodation. Other Perquisites

 

(a) During the term his employment, the Executive shall be entitled to be
reimbursed by Company for all reasonable out-of-pocket travel and entertainment
expenses incurred by him in performing services under this Agreement, provided
that the Executive submits reasonable documentation with respect to such
expenses.

 

(b) During the term of the Executive’s employment, the Company will reimburse
the Executive up to a maximum of an amount to be established by the AGL
Compensation Committee in respect of the cost of suitable living accommodation
in Bermuda. In the event that the Executive chooses to purchase a residence in
Bermuda, the Company will reimburse him only for the fair market rental value of
said residence to a maximum an amount to be established by the AGL Compensation
Committee, which amount shall be reviewed from time to time in accordance with
authorization from the Compensation Committee of the Board of Directors.

 

(c) During the term of the Executive’s employment, the Company will reimburse
the Executive and/or his immediate family for up to a total of sixteen round
trip

 

9

--------------------------------------------------------------------------------


 

tourist class airfares per year between Bermuda and an East Coast port of entry
to the United States of America upon submission of reasonable documentation that
the fares were incurred.

 

(d) The Executive shall be entitled to reimbursement for initiation fees and
annual dues at a club of his selection in Bermuda.

 

(e) During the term of his employment, Executive shall be entitled to
reimbursement for the reasonable cost of any tax preparation service and
financial planning.

 

(f) The Executive shall be indemnified by the Company in accordance with its
Articles of Incorporation,

 

(g) The Executive shall be entitled to reimbursement for any tax consequences
arising specifically by his relocation to Bermuda for employment purposes, any
travel to and from company offices, and any subsequent relocation to the U.S. or
elsewhere as mentioned in Paragraph 5.

 

(h) Executive will be eligible to participate in the Executive automobile
program.

 

(i) This Agreement includes the Gross —Up provisions set forth  in attachment A
hereto which are incorporated herein by reference.

 

(j) Payment of reimbursement amounts (including, without limitation, payments
under paragraph (f) above (relating to indemnification) and the provision of
in-kind benefits by the Company under this Agreement that constitute Deferred
Compensation shall be subject to the following:

 

10

--------------------------------------------------------------------------------


 

(i) Such reimbursements shall be made promptly after the Executive submits
reasonable evidence of having incurred the amounts subject to reimbursement,
provided that the Executive is required to provide such evidence no later than
October 31 of the calendar year following the year in which such expenses are
incurred (or such earlier date that is generally applicable, or such later date,
established by the Company that is not later than the end of the calendar year
following the year in which such expenses are incurred), and shall be paid by
the Company not later than the last day of the calendar year following the year
in which such expenses are incurred.

 

(ii) To the extent required to avoid accelerated recognition of taxable income
or imposition of additional tax under Code section 409A, the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(iii) To the extent that the Executive is eligible for reimbursement of tax
liability with respect to taxes paid by the Executive, such reimbursement shall
be made no later than the end of the calendar year following the calendar year
in which the taxes are remitted to the taxing authority.

 

(iv) The Executive’s right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

11

--------------------------------------------------------------------------------


 

10. Termination of Employment

 

(a) Termination Due to Death.

 

In the event of the Executive’s death during the term of his employment
hereunder, the estate or other legal representative of the Executive shall be
entitled to.

 

(i)           continuation of the Executive’s annual base salary provided in
Section 4 above through the last day of the month in which the Executive dies;

 

(ii)        any rights and benefits available under any employee benefits plans,
policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices as in
effect on the date of the Executive’s death.

 

(b) Termination Due to Disability.

 

In the event the Executive’s employment by the Company is terminated because he
is adjudged by the Compensation Committee to be disabled within the meaning of
the Company’s long-term disability plan, the Executive shall be entitled to:

 

(i) continuation of the annual base salary provided in Section 4 above through
the last day of the month in which the Executive’s employment with the Company
terminates due to disability;

 

(ii) any rights and benefits available under any employee benefits plans,
policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans, policies, and practices as in
effect on the date of the Executive’s termination of employment.

 

12

--------------------------------------------------------------------------------


 

(c) Termination by the Company for Cause.

 

(i) The employment of the Executive under this Agreement may be terminated by
the Company for Cause. For purposes of this Agreement, “Cause” shall mean;

 

(A) conviction or admission of guilt by the Executive of a felony involving
moral turpitude;

 

(B) violations of Section 11 or 12 of this Agreement; or

 

(C) the Executive, in carrying out his duties, has been guilty of (1) a willful,
serious, and continued failure to perform his duties, (2) willful and serious
misconduct or (3) a willful and material breach of the Company Code of Conduct;
provided, however, that any act, or failure to act, by the Executive shall not
constitute Cause for purposes of this Section 10(c)(i)(c) if such act or failure
to act, was committed, or omitted, by the Executive in good faith and in a
manner he reasonably believed to be in the best interests of the Company.

 

(ii) In the event of a termination of the Executive’s employment for Cause under
Section 10(c)(i) above, the Executive shall be entitled only to:

 

(a) continuation of the annual base salary provided in Section 4 above through
the date on which termination for Cause occurs; and

 

(b) any other rights and benefits, if any, available under employee benefit
plans, policies, and practices of the Company, determined in accordance with the
applicable terms and provisions of such plans,

 

13

--------------------------------------------------------------------------------


 

policies, and practices, as in effect on the date of his termination of
employment.

 

(d) Termination Without Cause

 

(i) Anything in this Agreement to the contrary notwithstanding, the Executive’s
employment may be Terminated Without Cause as provided in this Section 10(d).
Termination Without Cause shall mean either (1) a termination of the Executive’s
employment by the Company, (other than a termination due to death as described
in Section 10(a) above, disability as described in Section 10(b) above, or a
Termination For Cause as described in Section 10(c) above); or (2) a termination
due to Good Reason Resignation as defined as follows:. Good Reason Resignation
shall mean termination of employment that is voluntary on the part of the
Executive but is due to:  (i) a significant reduction of the Executive’s
responsibilities, title or status resulting from a  change in such title or
status, or from the assignment to the Executive of any duties inconsistent with
his title, duties, or responsibilities; or  (ii) a reduction in the Executive’s
salary, bonus potential, or a material  reduction of benefits; but only if the
conditions described in clause (i) or (ii) constitute a material negative change
to the Executive in the service relationship, as that phrase is used in Treas.
Reg. §1.409A-1(n)(2)(i).

 

(ii) In the event there is a Termination Without Cause of the Executive’s
employment, the Executive shall be entitled to:

 

14

--------------------------------------------------------------------------------


 

(A) continuation of the annual base salary provided in Section 4 above until the
date which is twenty-four months after the last day of the month in which such
termination occurs (“Payment Period”); provided, however, that payments pursuant
to this Section 10(d)(ii)(A) are subject to the provisions of Section 13 and
provided, however, that any payments made with respect to any month by the
Company under paragraphs 4, 6, 7, 8(b) herein after Executive’s termination of
employment will reduce by an equal amount any payments to be made hereunder as
salary continuation for that month;

 

(B) continuation of coverage under the employee benefit plans of the Company in
which the Executive was participating at the time of his termination of
employment for the period of salary continuation under Section 10(d)(A) above;
provided, however, that (1) except as required by applicable law, any such
continued coverage shall terminate upon the subsequent full-time employment of
the Executive, and (2) if the  company is unable to continue such coverage, then
they shall provide the Executive with economically equivalent employee benefits
to the extent such benefits are reasonably available.

 

(iii) At the discretion of the Compensation Committee, to the extent that
amounts payable under Section 10(d)(ii)(A) are not Deferred Compensation, the
present value of any amounts payable under Section 10(d)(ii)(A) to the Executive
may be paid to the Executive in a lump sum. The interest rate used in
determining the present value shall be the interest rate on one-year United
States Treasury Bills at the auction of such instruments nearest in time to the

 

15

--------------------------------------------------------------------------------


 

date of the Executive’s termination of employment under this Section 10(d). Any
such lump sum payment by the Company to the Executive shall not affect the
obligation of the Company as otherwise provided in Section 10(d)(ii)(B) above to
provide continuation coverage under the employee benefit plans.

 

(iv) During the Payment Period, Executive shall make a good faith effort to seek
other employment. If Executive attains other employment during the Payment
Period, he shall so notify Company and any compensation paid to Executive by his
new employer shall reduce, by an equivalent amount, the  payments required to be
made under Section 10(d)(ii)(A).

 

(v) The obligation of the Company to make or provide the payments and benefits
set forth in this Section 10(d) shall be strictly conditioned on the Executive
executing and returning to the Company a general release and waiver of all
claims against the Company in the form as submitted by the Company, and on such
release being returned and becoming irrevocable not later than the 15th day of
the third calendar month following the Executive’s termination of employment (or
such later time as may be permitted by the Company); provided that to the extent
benefits provided pursuant to this Section 10(d) would constitute Deferred
Compensation, such benefits shall be paid to the Executive only if the release
is returned within 60 days after the Executive’s termination of employment; and
further provided that with respect to amounts payable under
Section 10(d)(ii)(A) that are Deferred Compensation, any such payment shall be
made on the later of (I) the 15th day

 

16

--------------------------------------------------------------------------------


 

of the third calendar month following the Executive’s termination of employment,
and (II) the date payment of such amounts that would otherwise have been due
absent the provisions of clause (I) above; and further provided that amounts
delayed pursuant to clause (I) shall be accumulated without interest paid on the
date determined in accordance with such clause (I).

 

(vi) If there is a Termination Without Cause during the first year of the
Initial Term, the subject to the provisions of this Agreement, Executive will
receive the amounts payable under Section 10(d)(ii)(A) and (B) plus  any
remaining but unpaid salary or contract benefits due him for the first year of
the Initial Term.

 

(vii)  Any shares of restricted Company stock and options to purchase ordinary
shares of Company stock held by Executive will continue to vest in accordance
with the terms of the awards for the period of time which includes the
completion of this Contract and any subsequent Payment Period as set forth in
Section 10(d)(ii)(A).

 

(e) Voluntary Termination by the Executive

 

The Executive may voluntarily terminate his employment with the Company at any
time prior to the expiration of the term of this Agreement. Such termination
shall constitute a voluntary termination and, in such event, the Executive shall
be limited to the same rights and benefits as applicable to the termination for
Cause, as described in Section 10(c) above.

 

17

--------------------------------------------------------------------------------

 

(f) Change in Control

 

In the event of a Change in Control (as defined below) all stock based awards in
which the Executive is not yet vested shall become fully vested and stock
options shall be exercisable for their term. In addition, the Executive may
resign for any reason at any time during the twelve month period following a
Change in Control (as defined below) and receive the same salary continuation,
bonus eligibility and benefits as if the Executive were Terminated Without Cause
pursuant to Section 10(d) of this Agreement. The term Change in Control shall be
as defined in the Company’s long-term incentive plan as of the date hereof, a
copy of which is attached hereto as Exhibit A.  The following shall not
constitute a Change in Control for purposes of the equity awards provided for
under Section 7 of this Agreement:  (i) an initial public offering of the
Company’s securities pursuant to an effectively filed registration statement,
nor (ii) the first acquisition of the voting securities of the Company, which
occurs prior to an IPO of the Company’s securities and which, absent this
provision, would constitute a Change in Control pursuant to the Company’s
Long-term incentive plan (defining a Change in Control with respect to the
acquisition of voting securities of the Company) (a “Sale”).

 

(g) Resignation Upon Termination

 

At the time of termination of employment for any reason, the Executive agrees at
the request of the Company to resign from any position he holds as a Director
(or other similar position) of the Company and any Affiliates, unless

 

18

--------------------------------------------------------------------------------


 

other explicit arrangements are agreed upon between the Executive and the
Company.

 

(h)  Termination of Employment

 

References in this Agreement to the Executive’s termination of employment
(including references to the Executive’s employment termination, and to the
Executive terminating employment) shall mean the Executive ceasing to be
employed by the Company and the Affiliates, subject to the following:

 

(i)  The employment relationship will be deemed to have ended at the time the
Executive and his or her employer reasonably anticipate that a level of bona
fide services the Executive would perform for the Company and the Affiliates
after such date (whether as an employee or independent contractor, but not as a
director) would permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36 month period (or
the full period of service to the Company and the Affiliates if the Executive
has performed services for the Company and the Affiliates for less than 36
months). In the absence of an expectation that the Executive will perform at the
above-described level, the date of termination of employment will not be delayed
solely by reason of the Executive continuing to be on the Company’s and the
Affiliates’ payroll after such date.

 

(ii)  The employment relationship will be treated as continuing intact while the
Executive is on a bona fide leave of absence (determined in accordance with
Treas. Reg. §1.409A-1(h)).

 

19

--------------------------------------------------------------------------------


 

(iii)  The determination of the Executive’s termination of employment by reason
of a sale of assets, sale of stock, spin-off, or other similar transaction of
the Company or an Affiliate will be made in accordance with Treas. Reg.
§1.409A-1(h).

 

(iv)  The term “Affiliates” means all persons with whom the Company is
considered to be a single employer under section 414 (b) of the Code and all
persons with whom the Company would be considered a single employer under
section 414 (c) of the Code.

 

(i)  Deferred Compensation Restrictions

 

If the Executive is a Specified Employee at the time of termination of
employment, payments of benefits under this Agreement that constitute Deferred
Compensation may not be paid before the date that is six months after the date
of termination of employment or, if earlier, the date of death of the Executive.
At the end of the six-month period described in the preceding sentence, amounts
that could not be paid by reason of the limitation in this paragraph (i) shall
be paid on the first day of the seventh month following the date of termination
of employment. For purposes of this Agreement, the term “Specified Employee”
shall be defined in accordance with Treas. Reg. §1.409A-1(i) and such rules as
may be established by the Chief Executive Officer of the Company or his or her
delegate from time to time. For purposes of this Agreement, the term “Deferred
Compensation” means payments or benefits that would be considered to be provided
under a nonqualified deferred compensation plan as that term is defined in
Treas. Reg. §1.409A-1 (and excludes,

 

20

--------------------------------------------------------------------------------


 

among other things, certain amounts not treated as providing for the deferral of
compensation pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), which provides for
the exclusion of certain separation payments which are less than $450,000,
subject to certain other provisions and restrictions).

 

11. Noncompetition

 

During the term of the Executive’s employment and for a period of 12 months
following the termination of his employment for any reason other than a
Termination Without Cause, the Executive shall not, directly or indirectly,
whether as an employee, consultant, partner, principal, agent, distributor,
representative, stockholder (except as a less than one percent stockholder of a
publicly traded company or a less than five percent stockholder of a privately
held company) or otherwise, engage, within the United States, Bermuda, or the
Cayman Islands, if such activities involve insurance or reinsurance of United
States based entities or risks that are competitive with the financial guaranty
insurance business then being conducted by the Company and which, during the
period covered by the Executive’s employment, were  conducted by the Company, 
by the Company. For as long as the above described restrictions on competition
apply, the Executive shall not hire any employee or former employee of the
Company or any present or former affiliate company of the Company nor encourage
any employee of the Company to leave the employ of the Company. This section
will not be in effect after the Executive’s termination of employment, subject
to the following:

 

21

--------------------------------------------------------------------------------


 

(i)  The Company may, at its option, by notice to the Executive provided to the
Executive not later than 10 days after the termination of employment, agree to
continue to pay the Executive’s base salary for the period that ends at the
earlier of (A) the one year anniversary of the Executive’s termination or
resignation from employment for any reason or (B) the last date on which amounts
could be paid and satisfy the short-term deferral exception to treatment of such
payments as Deferred Compensation (as provided in Treas. Reg. §1.409A-1(b)(4)),
and the restrictions of this Section shall remain in effect during the period as
to which those payments are made. The Company’s election to make the payments
under this paragraph (i) shall apply to not less than the entire period set
forth in the preceding sentence, except with the consent of the Executive.

 

(ii) If the Company elects to make payments in accordance with paragraph
(i) above, and such period ends earlier than one-year anniversary of the date of
termination, then the Company may, by notice to the Executive during the first
15 days of the taxable year following the taxable year in which the Executive’s
termination of employment occurs, elect to continue to make such payments for
the remainder of the period ending on the one-year anniversary of the
termination date, and the restrictions of this Section shall remain in effect
during the remainder of such one-year period. The Company’s election to make the
payments under this paragraph (ii) shall apply to not less than the

 

22

--------------------------------------------------------------------------------


 

entire period set forth in the preceding sentence, except with the consent of
the Executive.

 

12. Confidential Information

 

The Executive covenants that he shall not, without the prior written consent of
the Chief Executive Officer use, or disclose to any person (other than an
employee of either of the Company, or other person to whom disclosure is
necessary to the performance by the Executive of his duties in the employ of the
Company) any confidential or proprietary information about the Company or their
business, unless and until such information has become known to the public
generally (other than as a result of unauthorized disclosure by the Executive).
The foregoing covenants by the Executive shall be without limitation as to time
and geographic applications.

 

13. Remedy for Violation of Noncompetition or Confidential Information
Provisions

 

Without intending to limit the remedies available to the Company for the breach
of any of the Executive’s covenants in Sections 11 and 12, the Executive
acknowledges and agrees that damages at law are an insufficient remedy for the
Company and that, accordingly, the Company shall be entitled to apply for and
obtain injunctive relief in any court of competent jurisdiction to restrain the
breach or threatened breach, or otherwise specifically enforce, any or all of
said covenants. The Parties acknowledge that each of the covenants contained in
Sections 11 and 12 is an essential element of this Agreement. If any covenant or
term of Section 11 or 12 or any portion thereof of this Section 13, is
determined to be invalid or unenforceable in

 

23

--------------------------------------------------------------------------------


 

any instance, such determination shall not prevent the reassertion thereof with
respect of any other breach or violation. If, in any proceeding, a court (or
other tribunal) refuses to enforce the covenants contained in Section 11 or 12
or this Section 13 because such covenants cover too extensive a geographic area
or too long a period of time, any such covenant shall be deemed amended to the
extent (but only to the extent) required by law to permit its enforceability
hereunder. Notwithstanding anything contained in this Agreement to the contrary,
in the event that the Executive’s employment is terminated without Cause (as
defined in Section 10(d)(i)) and the Court determines that the Executive has
violated Section 11 or 12 of this Agreement, then the Companies shall be
entitled to discontinue any payments or benefits that would otherwise be
provided under Section 10(d) and the Executive shall forfeit his rights to the
same.

 

14. Withholding

 

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive shall be subject
to withholding of such amounts relating to taxes as the Company may reasonably
determine they are required to withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in their sole discretion, accept other provision for payment of
taxes as required by law, provided they are satisfied that all requirements of
law affecting their responsibilities to withholding such taxes have been
satisfied.

 

24

--------------------------------------------------------------------------------


 

15. Arbitration of All Disputes

 

Subject to the provisions of Section 15, any controversy or claim arising out of
or relating to this Agreement or the breach thereof shall be settled by
arbitration in the City of Hamilton in accordance with the law of Bermuda by
three arbitrators appointed by the Parties. If the Parties cannot agree on the
appointment of the arbitrators, one shall be appointed by the Company and one by
the Executive and the third shall be appointed by the first two arbitrators. If
the first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator shall be appointed by the Chief Justice of the Supreme
Court of Bermuda. The arbitration shall be conducted in accordance with the
rules of the Arbitration Act, 1986, as amended, except with respect to the
selection of the arbitrators which shall be as provided in this Section 15.
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitrators’ fees and any expenses relating to
the arbitration (other than the Parties’ own legal fees and expenses) shall be
shared equally by the parties.

 

16. Entire Agreement

 

This Agreement as in effect as of the Amendment Effective Date contains the
entire agreement between the Parties concerning the subject matter hereof and
supercedes all prior agreements, undertakings, discussions, negotiations, and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto, including, but not limited to the version of this
Agreement entered

 

25

--------------------------------------------------------------------------------


 

into as of the Original Effective Date and as in effect immediately prior to the
Amendment Effective Date.

 

17. Assignability; Binding Nature

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs, and assigns. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive,
other than his rights to receive salary and bonuses hereunder which may be
transferred by will or operation of law subject to the limitations of this
Agreement. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that that assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations,
and duties of the Company as contained in this Agreement, either contractually
or as a matter of law.

 

18. Amendment or Waiver

 

No provision in this Agreement may be amended or waived unless such amendment or
waiver is (1) agreed to in writing, and (2) the agreement is signed by the
Executive and by authorized officers. No waiver by any party hereto of any
breach by any other party of any condition or provision of this Agreement to be

 

26

--------------------------------------------------------------------------------


 

performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.

 

19. Notices

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or sent
by certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below to such changed
address of which such party may subsequently by similar process give notice:

 

If to the Company:                     Attention CEO

Assured Guaranty Ltd.

30 Woodbourne Ave

Hamilton, Bermuda

 

If to the Executive:                     Mr. Robert Mills

17 Great Hills Road

New Hope, Pa  18930

 

20. Severability

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

27

--------------------------------------------------------------------------------

 

21. Survivorship

 

The respective rights and obligations of the parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

22. References

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative. All
statements of or references to dollar amounts in this Agreement shall mean
lawful money of the United States of America.

 

23. Governing-Law

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Bermuda, without reference to the principles of conflict of
laws of any jurisdiction.

 

24. Headings

 

The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

25. Counterparts

 

This Agreement may be executed in one or more counterparts.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has signed this Agreement on the date set
forth below and, on behalf of the Company, the undersigned officer of the
Company has executed this Agreement pursuant to the authority delegated to him
by resolutions of the Compensation Committee of the Board of Directors on
August 8, 2007.

 

 

Assured Guaranty Ltd., Assured
Guaranty Corp., Assured Guaranty
U.S. Holdings, Inc.

 

 

Date:             , 2008

By:

 

 

James Michener

 

 

 

Their General Counsel

 

 

 

 

Date:             , 2008

 

 

Robert Mills

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A
Gross-Up Provisions

 

(a)  Anything in this Agreement to the contrary notwithstanding, except for
paragraph (b) below, in the event it shall be determined that the Executive
shall become entitled to payments and/or benefits provided by this Agreement or
any other amounts in the “nature of compensation” (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company
or any affiliate, any person whose actions result in a change of ownership or
effective control of the Company covered by Section 280G of the Code or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control of the Company (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)  Notwithstanding the provisions of paragraph (a) above, if it shall be
determined that the Executive would otherwise be entitled to the Gross-Up
Payment, but the value of all Payments do not exceed 310% of the Executive’s
“base amount,” within the meaning of Section 280G of the Code, then no Gross-Up
Payment shall be made to the Executive and the amounts payable under this
Agreement or any other amounts in the “nature of compensation” (whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement with
the Company) shall be reduced so that the value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The “Safe Harbor Amount” means 2.99
times the Executive’s “base amount,” within the meaning of Section 280G of the
Code. The reduction in accordance with this paragraph (b) shall be made in the
following order:

 

(i)  First, by reducing the cash amounts of Payments (excluding coverage under a
hospitalization plan, major medical plan, dental plan, group-term life insurance
plan, accidental death and dismemberment plan (“welfare benefits”) that would
not constitute Deferred Compensation (with the Payments subject to such
reduction to be determined by the Company), to the extent necessary to decrease
the Payments to the Base Amount.

 

(ii)  Next, if after the reduction to zero of the amounts described in paragraph
(i) above, the remaining scheduled Payments are greater than the Base Amount,
then by reducing the cash amounts of Payments (excluding welfare benefits) that
constitute Deferred Compensation, with the reductions to be

 

30

--------------------------------------------------------------------------------


 

applied first to the Payments scheduled for the latest distribution date, and
then applied to distributions scheduled for progressively earlier distribution
dates, to the extent necessary to decrease the Payments to the Base Amount.

 

As a result of uncertainty in the application of Section 280G of the Code at the
time of any initial determination by the Accounting Firm (as described in
paragraph (c) below), it is possible that Payments will have been paid or
distributed by the Company which should not be so paid or distributed
(“Overpayment”) or that additional Payments which were not paid or distributed
by the Company could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the amount due hereunder. In the event
that the Accounting Firm determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Company promptly upon receiving notice of such
Overpayment together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company (or if paid by the Executive to the
Company shall be returned to the Executive) if and to the extent such payment
would not reduce the amount which is nondeductible under Section 280G of the
Code or which is subject to taxation under Section 4999 of the Code. In the
event that the Accounting Firm determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code.

 

(c)  Subject to the provisions of paragraph (d) below, all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment, or whether a
reduction in Payments is required under paragraph (b) above is required, and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. The
Accounting Firm shall be jointly selected by the Company and the Executive and
shall not, during the two years preceding the date of its selection, have acted
in any way on behalf of the Company or its affiliated companies. If the Company
and the Executive cannot agree on the firm to serve as the Accounting Firm, then
the Company and the Executive shall each select a nationally recognized
accounting firm and those two firms shall jointly select a nationally recognized
accounting firm to serve as the Accounting Firm. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Exhibit B, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the

 

31

--------------------------------------------------------------------------------


 

Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (a “Gross-Up Underpayment”), consistent with the calculations required to
be made hereunder. In the event that the Company exhausts its remedies pursuant
to paragraph (d) below and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Gross-Up Underpayment that has occurred and any such Gross-Up Underpayment shall
be promptly paid by the Company to or for the benefit of the Executive.

 

(d)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he or she gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(iv)          permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.

 

Without limitation on the foregoing provisions of this paragraph (d), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a

 

32

--------------------------------------------------------------------------------


 

determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided the Executive shall not be required by the Company to agree
to any extension of the statute of limitations relating to the payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due unless such extension is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(e)  If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (d) above, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of paragraph (d) above) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to paragraph (d) above, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(f)  If, pursuant to regulations issued under Section 280G or 4999 of the Code,
the Company and the Executive were required to make a preliminary determination
of the amount of an excess parachute payment and thereafter a redetermination of
the Excise Tax is required under the applicable regulations, the parties shall
request the Accounting Firm to make such redetermination. If as a result of such
redetermination an additional Gross-Up Payment is required, the amount thereof
shall be paid by the Company to the Executive within five days of the receipt of
the Accounting Firm’s determination. If the redetermination of the Excise Tax
results in a reduction of the Excise Tax, the Executive shall take such steps as
the Company may reasonably direct in order to obtain a refund of the excess
Excise Tax paid. If the Company determines that any suit or proceeding is
necessary or advisable in order to obtain such refund, the provisions of
paragraph (d) above relating to the contesting of a claim shall apply to the
claim for such refund, including, without limitation, the provisions concerning
legal representation, cooperation by the Executive, participation by the Company
in the proceedings and indemnification by the Company. Upon receipt of any such
refund, the Executive shall promptly pay the amount of such refund to the
Company. If the amount of the income taxes otherwise payable by the Executive in
respect of the year in which the Executive makes such payment to the Company is
reduced as a result of such payment, the Executive shall, no

 

33

--------------------------------------------------------------------------------


 

later than the filing of his income tax return in respect of such year, pay the
amount of such tax benefit to the Company. In the event there is a subsequent
redetermination of the Executive’s income taxes resulting in a reduction of such
tax benefit, the Company shall, promptly after receipt of notice of such
reduction, pay to the Executive the amount of such reduction. If the Company
objects to the calculation or recalculation of the tax benefit, as described in
the preceding two sentences, the Accounting Firm shall make the final
determination of the appropriate amount. The Executive shall not be obligated to
pay to the Company the amount of any further tax benefits that may be realized
by him or her as a result of paying to the Company the amount of the initial tax
benefit.

 

34

--------------------------------------------------------------------------------
